Exhibit 10.3
 
CEO AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT, dated as of September 13, 2010 (hereafter, the
“Amendment Agreement”), is entered into between Medical Care Technologies Inc.,
a Nevada corporation, (hereafter, the “Company”), and Ning C. Wu, an individual
(hereafter, the “Management Consultant”).
 
WHEREAS, the Company and the Management Consultant had entered into a
consultancy agreement dated November 25, 2009 (hereafter, the “Consultancy
Agreement”) and;
 
WHEREAS, the parties are desirous of recording certain amendments to the
consultancy agreement through this Amendment Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the Management Consultant
hereby agree as follows:
 
I. Amendments.
 
(i) Section 4 of the Consultancy agreement be deleted in its entirety and
replaced with Attachment A to this Amendment Agreement.
 
II. Except as otherwise set forth in this Amendment Agreement, all of the
provisions of the consultancy agreement shall remain in full force and effect in
accordance with their respective terms.
 
IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed and delivered as of the date first above written.
 
 

    MEDICAL CARE TECHNOLOGIES INC.  
 
 
By:
 
 
 /s/ Hiu Liu
   
Name: Hiu Liu
   
Title: Treasurer and Director
 
 
 
By:
 
 
 /s/ Ping Tan
   
Name: Ping Tan
   
Title: Director
 
 
 
By:
 
 
 /s/ Sean Lee Heung
   
Name: Sean Lee Heung
   
Title: Director
 
 
 
By:
 
 
 /s/ Ping Hai Shen
   
Name: Ping Hai Shen
   
Title: Director

 

    MANAGEMENT CONSULTANT  
 
 
By:
 
 
 /s/ Ning C. Wu
   
Name: Ning C. Wu

 
 
 
 

--------------------------------------------------------------------------------

 
 
Compensation


ATTACHMENT A
 
a.
Annual Base Salary: Annual Base Salary of US $60,000 provided that the Board of
Directors (“Board”) or Compensation Committee (“Committee”) of the Company  may,
at their discretion, review the base salary of the Management Consultant from
time to time and grant such increments, not exceeding 25.00% of the then base
salary at any one time, as may be deemed appropriate. Such Annual Base Salary
commences January 2010 and shall be paid monthly upon receipt of Management
Consultant’s invoice to the Company.
 

 
b.
Restricted Stock:  Subject to the Board's approval, the Committee will grant
Management Consultant 38,000,000 shares of restricted Company stock (also known
as "restricted stock units, subject to “restricted securities” requirements as
that term is defined in Rule 144 under the Securities Act of 1933 (“The
Act”).  The restricted stock units will be subject to a two year lock up
agreement.

 
c.
Stock Options:

 
(i)  A stock option grant to purchase 500,000 shares of the Company’s Common
Stock (which number represents 5% of the Company’s issued and outstanding common
stock as of the last quarterly filing ending June 30, 2010) (the “Option”), on
the date the Company files a Stock Compensation Plan with the Securities and
Exchange Commission (“Grant Date”), at an exercise price equal to the closing
price of the Company’s Common Stock on such date.
 
(ii)  The Option shall vest as to 25% of the shares subject to the Option one
year after the date of grant, and as to 1/24th of the shares subject to the
Option monthly thereafter from the Grant Date, so that all of the shares subject
to the Option shall be fully vested and exercisable two (2) years from the Grant
Date, subject to Management Consultant’s continued Management Agreement with the
Company on the relevant vesting dates.
 
(iii)  In all other respects, the Option shall be subject to the terms,
definitions and provisions of the Company’s Stock Compensation Plan (the “Option
Plan”), once filed with the Securities and Exchange Commission.
 